FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofOctober2015 Commission File Number:001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- ASTRAZENECA COMPLETES DIVESTMENT OF RARE DISEASE MEDICINE CAPRELSA AstraZeneca has announcedtheglobal completion of the divestment ofCaprelsa® (vandetanib), a rare disease medicine, to Genzyme, a Sanofi company. Genzyme made an upfront payment to AstraZeneca of $165 millionto acquire the global rights to sell and developCaprelsa, and will make further development and sales milestone payments of up to $135 million. The transaction does not include the transfer of any AstraZeneca employees or facilities. The divestmentreinforces AstraZeneca's strategic focus on its three main therapy areas. As an asset divestment, the upfront receipt andany subsequent paymentsfor the agreementwill be reported in Other Operating Income in the Company's financial statements. The transaction does not impact AstraZeneca's financial guidance for 2015. About AstraZeneca AstraZeneca is a global, innovation-driven biopharmaceutical business that focuses on the discovery, development and commercialisation of prescription medicines, primarily for the treatment of cardiovascular, metabolic, respiratory, inflammation, autoimmune, oncology, infection and neuroscience diseases. AstraZeneca operates in over 100 countries and its innovative medicines are used by millions of patients worldwide. For more information please visit: www.astrazeneca.com CONTACTS Media Enquiries Esra Erkal-Paler UK/Global +44 20 7604 8030 Vanessa Rhodes UK/Global +44 20 7604 8037 Ayesha Bharmal UK/Global +44 20 7604 8034 Karen Birmingham UK/Global +44 20 7604 8120 Jacob Lund Sweden +46 8553260 20 Michele Meixell US +1 Investor Enquiries UK Thomas Kudsk Larsen Oncology +44 20 7604 8199 +44 7818 524185 Eugenia Litz RIA +44 20 7604 8233 +44 7884 735627 Nick Stone CVMD +44 20 7604 8236 +44 7717 618834 Craig Marks ING +44 20 7604 8591 +44 7881 615764 Christer Gruvris +44 20 7604 8126 +44 7827 836825 US Lindsey Trickett Oncology, ING +1 +1 Mitch Chan Oncology +1 +1 Dial / Toll-Free +1 +1 Key: RIA - Respiratory, Inflammation and Autoimmunity, CVMD - Cardiovascular and Metabolic Disease, ING - Infection, Neuroscience and Gastrointestinal 7 October 2015 -ENDS- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:07October 2015 By:/s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
